Prospectus April 30, 2008 GUINNESS|ATKINSON FUNDS · Alternative Energy Fund · Asia Focus Fund · Asia Pacific Dividend Fund · China & Hong Kong Fund · Global Energy Fund · Global Innovators Fund This prospectus covers the six Funds currently offered by Guinness Atkinson Funds. You will find specific information in this Prospectus about each of the Funds plus general information on the Funds.You may find additional information in the Funds’ Statement of Additional Information, which is incorporated by reference into this prospectus. The Securities and Exchange Commission has not approved any of the above-listed Funds’ securities.The Securities and Exchange Commission also has not determined whether this prospectus is accurate or complete.Any person who tells you that the Securities and Exchange Commission has made such an approval or determination is committing a crime. Guinness Atkinson Funds Prospectus April 30, TABLE OF CONTENTS 3 Alternative Energy Fund 7 Asia Focus Fund 11 Asia Pacific Dividend Fund 15 China & Hong Kong Fund 19 Global Energy Fund 23 Global Innovators Fund 27 Risks of Investing in Our Funds 29 Fund Management 30 Shareholder Guide 38 Financial Highlights 44 Privacy Notice The investment advisor of Guinness Atkinson Funds is Guinness Atkinson Asset Management, Inc. (the “Advisor” or “Guinness Atkinson”).Throughout this prospectus, the Advisor is often referenced as “we” or “us.” 2 RISK/RETURN SUMMARY ALTERNATIVE ENERGY FUND Investment Objective The Alternative Energy Fund’s investment objective is long-term capital appreciation. Principal Investment Strategies The Alternative Energy Fund intends to invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of (both U.S. and non-U.S.) companies involved in the alternative energy or energy technology sectors.Alternative energy includes, but is not limited to power generated through solar, wind, hydroelectric, tidal wave, geothermal, biomass or biofuels.Energy technology includes technologies that enable these sources to be tapped and also various manners of storage and transportation of energy, including hydrogen and other types of fuel cells, batteries and flywheels, as well as technologies that conserve or enable more efficient use of energy. The Fund will not change this policy unless it gives shareholders at least 60 days notice. These equity securities include common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. Under normal market conditions the Alternative Energy Fund intends to invest in approximately 40 to 60 stocks.The Advisor will invest the Fund’s assets in securities of all market capitalization companies and in companies domiciled in the U.S. and foreign countries, including, potentially, companies domiciled or traded in emerging markets. Except as noted above, the Fund’s Board of Trustees (the “Board”) may change the Alternative Energy Fund’s investment policies and strategies without prior notice to shareholders. When current market, economic, political or other conditions are unstable and would impair the pursuit of the Alternative Energy Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash investments or high quality short-term money market instruments.When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective.The Fund will not engage in market timing.The philosophy of the Fund is to remain invested. Principal Risks The Alternative Energy Fund is subject to the risks common to all mutual funds that invest in equity securities and foreign securities.Investing in this Fund may be more risky than investing in a fund that only invests in U.S. securities due to increased volatility of foreign markets.You may lose money by investing in this Fund if any of the following occur: · Stocks that comprise the energy sector decline in value; · Prices of energy (including traditional sources of energy such as oil, gas, or electricity) or alternative energy decline; · The Fund has difficulty selling small- or mid-cap or emerging market stocks during a down market due to lower liquidity and higher volatility; · The currencies that denominate any foreign holdings in the Fund decline in value against the U.S. dollar; · A foreign government expropriates or nationalizes the assets of the Fund or companies in which the Fund invests; · Political, social or economic instability causes the value of the Fund’s investments to decline; or · The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. In addition, investing in common stocks entails a number of risks.The stock markets in which the Alternative Energy Fund invests may experience periods of volatility and instability.A variety of factors can negatively impact the value of common stocks.These factors include a number of economic factors such as interest rates and inflation rates as well as non-economic factors such as political events. 3 Foreign securities experience more volatility than their domestic counterparts, in part because of higher political and economic risks, lack of reliable information, fluctuations in currency exchange rates and the risks that a foreign government may take over assets, restrict the ability to exchange currency or restrict the delivery of securities.All of the risks of investing in foreign securities are heightened by investing in emerging markets.Emerging markets have been more volatile than the markets of developed countries with more mature economies. The Alternative Energy Fund is non-diversified.It may hold larger positions in a relatively small number of stocks.This may make the Fund’s performance more volatile than would be the case if it had a diversified investment portfolio. The Alternative Energy Fund will concentrate its investments (that is, invest more than 25% of its total assets) in the following group of industries: solar energy, wind energy, biofuels, hydrogen, geothermal energy, energy efficiency, and hydroelectricity.A downturn in this group of industries would have a larger impact on the Fund than on a fund that does not concentrate in these sectors.The Advisor determines an issuer’s industry classification based on Standard Industry Codes established by the Securities and Exchange Commission and the Advisor’s evaluation of the issuer’s operations. See “Risks of Investing in Our Funds” for a more detailed discussion of the risks associated with investing in the Alternative Energy Fund. Annual Returns and Performance Table Annual Returns The Annual Returns bar chart demonstrates the risks of investing in the Alternative Energy Fund by showing the Fund’s performance from January 1, 2007 through December31,2007.The following table also demonstrates these risks by showing how the Fund’s average annual returns compare with those three broad-based securities market indices.Market indices are not available for investment and do not incur expenses.Past performance, before or after taxes, is not indicative of future performance. During the period shown in the bar chart, the best performance for a quarter was 14.56% (for the quarter ended March 31, 2007).The worst performance was 3.52% (for the quarter ended September 30, 2007). 4 Average Annual Returns as of 12/31/07 One Year Five Year Since Inception (3/31/06) Alternative Energy Fund: Return Before Taxes 42.68% N/A 16.61% Return After Taxes on Distributions(1) 42.41% N/A 16.48% Return After Taxes on Distributions and Sale of Fund Shares 27.83% N/A 14.18% Wilderhill Clean Energy Index (ECO)(2) 59.38% N/A 34.54% Wilderhill New Energy Global Innovation Index (NEX)(3) 58.88% N/A 15.21% MSCI World Energy Index(4) 30.67% N/A 19.54% (1)After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.In certain cases, the figure representing “Return After Taxes on Distributions” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. (2) The Wilderhill Clean Energy Index is a modified equal dollar weighted index comprised of publicly traded companies whose businesses stand to benefit substantially from societal transition toward the use of cleaner energy and conservation.Because indices cannot be invested in directly, these index returns do not reflect deductions for fees, expenses, or taxes. (3)The Wilderhill New Energy Global Innovation Index is amodified dollar weighted index of publicly traded companies, which are active in renewable and low-carbon energy, and which stand to benefit from responses to climate change and energy security concern.Because indices cannot be invested in directly, these index returns do not reflect deductions for fees, expenses, or taxes. (4)The MSCI World Energy Index is an unmanaged index composed of more than 1,400 stocks listed on exchanges in the U.S., Europe, Canada, Australia, New Zealand, and the Far East.Because indices cannot be invested in directly, these index returns do not reflect deductions for fees, expenses, or taxes. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Alternative Energy Fund: Shareholder Fees (fees paid directly from your investment) Maximum Sales Charges (Load) Imposed on Purchases: (as % of offering price) None Maximum Deferred Sales Charge (Load): None Maximum Sales Charge (Load) Imposed on Reinvested Dividends/Distributions: None Redemption/Exchange Fee:(1) 2.00% Maximum Account Fee: None 5 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees: 1.00% Distribution (12b-1) Fees: None Other Expenses (including a Shareholder Servicing Fee of up to 0.25%): 0.58% Total Annual Fund Operating Expenses:(2) 1.58% Recovery of Prior Year’s Expense Waiver/Reimbursement 0.06% Net Annual Fund Operating Expenses 1.64% (1)You will be charged a 2% fee if you redeem or exchange shares of this Fund within 30 days of purchase.Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders. (2)The Advisor is contractually obligated to cap the Fund’s Total Annual Operating Expenses at 1.98% through June 30, 2009.To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the 1.98% expense cap. Example This example is intended to help you compare the cost of investing in the Alternative Energy Fund with the cost of investing in other mutual funds. The Example assumes that: ·you invest $10,000 in the Fund for the time periods indicated and you redeem your shares at the end of those periods; ·your investment has a 5% return each year; and ·the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $167 $505 $866 $1,883 6 RISK/RETURN SUMMARY ASIA FOCUS FUND Investment Objective The Asia Focus Fund’s investment objective is long-term capital appreciation. Principal Investment Strategies The Asia Focus Fund intends to invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of Asian companies.These equity securities include common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The Fund considers an issuer of securities to be an Asian company if: (i)it is organized under the laws of a country in Asia or has a principal office in a country in Asia; (ii)it derives a significant portion (i.e., 50% or more) of its total revenues from business in Asia; or (iii)its equity securities are traded principally on a stock exchange in Asia or in an over-the-counter market in Asia.The Fund will not change this policy unless it gives shareholders at least 60 days notice. Under normal market conditions the Asia Focus Fund will invest in at least four different countries.These countries include but are not limited to: Mainland China, Hong Kong, Taiwan, South Korea, Singapore, Thailand, Malaysia, Philippines, Vietnam, Indonesia, India, Pakistan, Bangladesh, and Sri Lanka. Under normal market conditions the Asia Focus Fund intends to invest in approximately 35 to 40 stocks.The Advisor will invest the Fund’s assets in securities of all market capitalization companies, including companies in emerging markets. Except as noted above, the Board may change the Asia Focus Fund’s investment policies and strategies without prior notice to shareholders. When current market, economic, political or other conditions are unstable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality short-term money market instruments.When the Fund takes a temporary defensive position, it may not achieve its investment objective.The Fund will not engage in market timing.The philosophy of the Fund is to remain invested. Principal Risks The Asia Focus Fund is subject to the risks common to all mutual funds that invest in equity securities and foreign securities. Investing in this Fund may be more risky than investing in a Fund that invests in U.S. securities due to increased volatility of foreign markets.You may lose money by investing in this Fund if any of the following occur: · The Asian stock markets decline in value; · Asian stocks fall out of favor with investors; · The Fund has difficulty selling small- or mid-cap or emerging market stocks during a down market due to lower liquidity and higher volatility; · The value of Asian currencies declines relative to the U.S. dollar; · A foreign government expropriates or nationalizes the assets of the Fund or companies in which the Fund invests; · Political, social or economic instability in Asia causes the value of the Fund’s investments to decline; or · The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. In addition, investing in common stocks entails a number of risks.The stock markets in which the Asia Focus Fund invests may experience periods of volatility and instability.A variety of factors can negatively impact the value of common stocks.These factors include a number of economic factors such as interest rates and inflation rates as well as non-economic factors such as political events. 7 Foreign securities experience more volatility than their domestic counterparts, in part because of higher political and economic risks, lack of reliable information, fluctuations in currency exchange rates and the risks that a foreign government may take over assets, restrict the ability to exchange currency or restrict the delivery of securities.All of the risks of investing in foreign securities are heightened by investing in emerging markets.Emerging markets have been more volatile than the markets of developed countries with more mature economies. The Asia Focus Fund is non-diversified.It may hold larger positions in a relatively small number of stocks.This may make the Fund’s performance more volatile than would be the case if it had a diversified investment portfolio. See “Risks of Investing in Our Funds” for a more detailed discussion of the risks associated with investing in this Fund. Annual Returns and Performance Table Annual Returns The Annual Returns bar chart demonstrates the risks of investing in the Asia Focus
